DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, the claimed invention makes reference to “the value of the LFNST index” without specifying “a value of the LFNST index” previously, rendering the claimed limitation indefinite since the index for the claimed LFNST was not previously disclosed as having a value. For the purposes of examination, “the value of the LFNST index” will be interpreted as “a value of the LFNST index”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,5,6,11,15,16,21,25,26 rejected under 35 U.S.C. 103 as being unpatentable over Panusopone; Krit et al. (US 20180176587 A1) in view of CHOI; Ki-ho et al. (US 20210127112 A1)
Regarding claim 1, Panusopone teaches,
A method of decoding video data, (¶66 and Fig. 6, “FIG. 6 depicts a simplified block diagram for CU coding in a JVET decoder”) the method comprising: 
determining a color component of a unit of video data; (¶66 and Fig. 6, “bitstream, or bits, 602 containing information about encoded video data” which contain “chroma blocks” which were “partitioned and coded independently of luma blocks”) 
determining, (¶70, “CABAC context models signaled”) based at least on the color component,(¶66, for a “chroma block” that was partitioned and coded independently) a context for context- adaptive binary arithmetic coding (CABAC) (¶70, 56, and 66, “CABAC context models signaled in the bitstream by the encoder” where “Each bit ("bin") of the binary representation can then be encoded using a context model” for a “chroma block” that was partitioned and coded independently of the luma blocks)
a value of a low-frequency non-separable transform (LFNST) index for the unit of video data; (¶53,52,and 28, “index value identifying a particular MDNSST operation can be signaled” applied to low frequency transform coefficients 414 of “residual CU 410” which identifies CUs 102 of video )
CABAC decoding, (¶70 and Fig. 6-604, “At 604 the decoder can decode the entropy encoded bits 602”) based on the determined context (¶70, “decode the entropy encoded bits 602 using the CABAC context models signaled in the bitstream by the encoder”) and via a syntax structure for the unit of video data, (¶70, “decoder can use parameters signaled by the encoder to update the context models' probabilities in the same way they were updated during encoding”) 
the value of the LFNST index for the unit of video data; (¶53,52,and 28, “index value identifying a particular MDNSST operation can be signaled” applied to low frequency transform coefficients 414 of “residual CU 410” which identifies CUs 102 of video ) and 
inverse-transforming, (¶72 and fig. 6-612, “inverse transform 612”) based on a transform indicated by the value of the LFNST index, transform coefficients of the unit of video data. (¶72,71, and 53, “At 612, the dequantized transform coefficients 610 can be inverse transformed to find a reconstructed residual CU 614” after MDNSST operation was performed during encoding, that operation can be reversed by the decoder after dequantization” where the “mode dependent non-separable secondary transform (MDNSST) can be applied to low frequency transform coefficients 414”)
	But does not explicitly teach, 
determining a syntax element that specifies a value transform index for the unit of video data;
However, Choi teaches additionally, 
determining a context for context-adaptive binary arithmetic coding (CABAC) (¶69, “decoding apparatus 10  may perform context modeling” when CABAC method is used) a syntax element that specifies the value of the transform index for the unit of video data; (¶84, by “using the information about the second transform set” that is “an index for indicating whether or not to perform a second transform on the peripheral block of the first transform block and indicating a second transform set applied to the peripheral block of the first transform block”)
It would have been obvious to one with ordinary skill in the art at the time of filing of the claimed invention to combine the encoding process of Panusopone with the index of Choi which indicates a second transform. This additional information makes use of a fixed length bit string which provides for minimum in overhead information that is generated. 

Regarding claim 5, Panusopone with Choi teach the limitation of claim 1,
	Panusopone teaches additionally, 
the unit of video data is a coding unit (CU) of video data. (¶28, “main stages of video coding include partitioning to identify CUs 102”)

Regarding claim 6, Panusopone with Choi teach the limitation of claim 1,
	Choi teaches additionally, 
the unit of video data is a transform unit (TU) (¶164, “A current block“ may indicate a transform unit” which was from a coding unit “split into a transform unit for image transform”) of video data (¶164 and 37, where “image” may “indicate a static image, such as a still image of a video, or a dynamic image, that is, animated moving image, such as a video.”)
It would have been obvious to one with ordinary skill in the art at the time of filing of the claimed invention to combine the encoding process of Panusopone with the index of Choi which 

Regarding claim 11, Panusopone teaches, 
A method of encoding video data, (¶28 and Fig. 4, “FIG. 4 depicts a simplified block diagram for CU coding in a JVET“) the method comprising: 
selecting, from a plurality of low-frequency non-separable transforms (LFNSTs), (¶53, “mode dependent non-separable secondary transform (MDNSST) can be applied to low frequency transform coefficients 414”) a LFNST having an LFNST index; (¶53, “index value identifying a particular MDNSST operation can be signaled” applied to low frequency transform coefficients 414) 
transforming, using the LFNST, transform coefficients of a unit of video data; (¶54 and 53, “quantize the transform coefficients 414 into quantized transform coefficients 416” using “mode dependent non-separable secondary transform (MDNSST)” that is  “applied to low frequency transform coefficients 414”)
determining a color component of the unit of video data; (¶28 and 27, “a residual CU 410 at 408” which is a generated “residual CU 102 can have coding blocks” which includes “chroma CBs”)
determining, based at least on the color component, (¶34, coding a CU’s “chroma block components”) a context for context-adaptive binary arithmetic coding (CABAC) (¶26 and 27, “index value that indicates which context model to use for the bin can be found”  which is a “CABAC (Context Adaptive Binary Arithmetic Coding) can be used to code the quantized transform coefficients 418”) 
(¶53,52,and 28, “index value identifying a particular MDNSST operation can be signaled” applied to low frequency transform coefficients 414 of “residual CU 410” which identifies CUs 102 of video ) and 
CABAC encoding, (¶56, “encoder can find final compression bits 422 by entropy coding the quantized transform coefficients 418” where “CABAC (Context Adaptive Binary Arithmetic Coding) can be used to code the quantized transform coefficients 418”) based on the determined context and via a syntax structure for the unit of video data, (¶56, “For CUs 102 with non-zero quantized transform coefficients 418, the quantized transform coefficients 418 can be converted into binary.  Each bit ("bin") of the binary representation can then be encoded using a context model”)
the value of the LFNST index for the unit of video data. (¶61,53, and 56, “At the encoder's decoding loop” a “dequantization process may be performed” which includes a condition that “if an MDNSST operation was performed during encoding, that operation can be reversed after dequantization” which indicates a signaled MDNSST which was applied to the low frequency transform coefficients 414 that is then compressed in its “quantized transform coefficients 418” at 420 when “encoder can find final compression bits 422”)
	But does not explicitly teach, 
determining a syntax element that specifies the value of the transform index for the unit of video data;
	However, Choi teaches additionally, 
determining a context for context-adaptive binary arithmetic coding (CABAC) (¶95, “image encoding apparatus 20 may perform context modeling” when CABAC method is used) a syntax element that specifies the value of the transform index for the unit of (¶95, by “using the information about the second transform set” that is “an index for indicating whether or not to perform a second transform on the peripheral block of the first transform block and indicating a second transform set applied to the peripheral block of the first transform block”)
It would have been obvious to one with ordinary skill in the art at the time of filing of the claimed invention to combine the encoding process of Panusopone with the index of Choi which indicates a second transform. This additional information makes use of a fixed length bit string which provides for minimum in overhead information that is generated. 

Regarding claim 15, dependent on claim 11, it is the encoding claim of decoding claim 5, dependent on claim 1. Refer to rejection of claim 5 to teach rejection of claim 15. 

Regarding claim 16, dependent on claim 11, it is the encoding claim of decoding claim 6, dependent on claim 1. Refer to rejection of claim 6 to teach rejection of claim 16. 

Regarding claim 21, it is the device claim of method claim 1.
	Panusopone teaches additionally, 
A device for coding video data, (¶107 and Fig. 8-800, “execution of the sequences of instructions required to practice the embodiments can be performed by a computer system 800”) the device comprising:
A memory; (¶113, “computer system 800 can further include a read only memory (ROM) 809 or other static storage device coupled to the bus 806 for storing static data and instructions for the processor(s) 807”) and
(¶115, “computer system 800 performs specific operations by their respective processor(s) 807 executing one or more sequences of one or more instructions contained in the main memory 808”) 
	Refer to rejection of claim 1 to teach the rest of the limitations of claim 21.

Regarding claim 25, dependent on claim 21, it is the device claim of decoding claim 5, dependent on claim 1. Refer to rejection of claim 5 to teach rejection of claim 25. 

Regarding claim 26, dependent on claim 21, it is the device claim of decoding claim 6, dependent on claim 1. Refer to rejection of claim 6 to teach rejection of claim 26. 

Claim 2,4,12,14,22,24 rejected under 35 U.S.C. 103 as being unpatentable over Panusopone; Krit et al. (US 20180176587 A1) in view of CHOI; Ki-ho et al. (US 20210127112 A1) in view of Seregin; Vadim et al. (US 20170324643 A1)
Regarding claim 2, Panusopone with Choi teach the limitation of claim 1, 
	But does not explicitly teach the additional limitation of claim 2, 
	However, Seregin teaches additionally, 
obtaining, for the unit of video data, (¶80, “video coder may use blocks arranged in a signaling unit”) a value of a multiple transform selection (MTS) index, (¶169 and 82, “enhanced multiple transform (EMT) syntax elements” such as “EMT indexes, EMT flags” where the “EMT flag or EMT index is signaled at the signaling unit level, those syntax elements have values that identify which particular transform is used for a block included in the signaling unit”) 
 (¶169, “Context modeler 220 may determine context models”) comprises determining the context based on the value of the MTS index. (¶169, “determine context models and probability states for certain syntax elements” such as for “enhanced multiple transform (EMT)”)
It would have been obvious to one with ordinary skill in the art at the time of filing of the claimed invention to combine the encoding process of Panusopone with the index of Choi with the indices of Seregin which use a multiple transform signal. Using this signal can be efficient for coding particular blocks. 

Regarding claim 4, Panusopone with Choi teach the limitation of claim 1, 
	But does not explicitly teach the additional limitation of claim 4, 
	However, Seregin teaches additionally, 
determining a number of non-zero transform coefficients at a level of the unit of video data, (¶92 and 97, “the number of non-zero transform coefficients in a block” based on the signaling of an additional syntax element “which has a value indicating the number of non-zero coefficients in the transform block”) 
wherein determining the context (¶92, “Video encoder 20 and video decoder 30 may use context modeling to context code (e.g., using CABAC) transform decision”) comprises determining the context based on the number of non-zero transform coefficients. (¶92, “Context can be defined according to the number of non-zero transform coefficients in a block”)
It would have been obvious to one with ordinary skill in the art at the time of filing of the claimed invention to combine the encoding process of Panusopone with the index of Choi with 

Regarding claim 12, dependent on claim 11, it is the encoding claim of decoding claim 2, dependent on claim 1. Refer to rejection of claim 2 to teach rejection of claim 12. 

Regarding claim 14, dependent on claim 11, it is the encoding claim of decoding claim 4, dependent on claim 1. Refer to rejection of claim 4 to teach rejection of claim 14. 

Regarding claim 22, dependent on claim 21, it is the device claim of decoding claim 2, dependent on claim 1. Refer to rejection of claim 2 to teach rejection of claim 22. 

Regarding claim 24, dependent on claim 21, it is the device claim of decoding claim 4, dependent on claim 1. Refer to rejection of claim 4 to teach rejection of claim 24. 

Claim 3,13,23 rejected under 35 U.S.C. 103 as being unpatentable over Panusopone; Krit et al. (US 20180176587 A1) in view of CHOI; Ki-ho et al. (US 20210127112 A1) in view of Sze; Vivienne (US 20130003858 A1)
Regarding claim 3, Panusopone with Choi teach the limitation of claim 1, 
	But does not explicitly teach the additional limitation of claim 3, 
	However, Sze teaches additionally, 
determining a block size of the unit of video data, (¶96, “specifies a 16x16 chroma transform block and a 32x32 chroma transform block”) 
(¶96, ”shared contexts are defined for coding the significant coefficient flags”) comprises determining the context based on the block size of the unit of video data. (¶96, “shared contexts are defined for coding the significant coefficient flags for the two chroma transform block sizes”)
It would have been obvious to one with ordinary skill in the art at the time of filing of the claimed invention to combine the encoding process of Panusopone with the index of Choi with the shared context of Sze which is defined for specified chroma block sizes. The context unique to the size can then be related a unique set of contexts. 

Regarding claim 13, dependent on claim 11, it is the encoding claim of decoding claim 3, dependent on claim 1. Refer to rejection of claim 2 to teach rejection of claim 12. 

Regarding claim 23, dependent on claim 21, it is the device claim of decoding claim 3, dependent on claim 1. Refer to rejection of claim 3 to teach rejection of claim 23. 

Claim 7,17,27 rejected under 35 U.S.C. 103 as being unpatentable over Panusopone; Krit et al. (US 20180176587 A1) in view of CHOI; Ki-ho et al. (US 20210127112 A1) in view of Lim; Jae Hyun et al. (US 20140098859 A1)
Regarding claim 7, Panusopone with Choi teach the limitation of claim 6, 
	But does not explicitly teach the additional limitation of claim 7, 
	However, Lim teaches additionally, 
determining a depth of the TU in a partition structure, (¶279, “the information of the transform unit depth” such that it can be known that “the transform unit depth of the 0-th bin is 0”) 
(¶279, “values of the context index of the 0-th bins out of the bins constituting the codewords of the syntax elements” chroma residual signals “cbf_cb, and cbf_cr are determined by the block information, for example, the information of the transform unit depth”)
It would have been obvious to one with ordinary skill in the art at the time of filing of the claimed invention to combine the encoding process of Panusopone with the index of Choi with the context index of Lim which can be allocated based on transform depth. This can utilize a quad tree structure to indicate the residual signal that indicates the context index for a specific bin in a predetermined syntax element.  

Regarding claim 17, dependent on claim 16, it is the encoding claim of decoding claim 7, dependent on claim 6. Refer to rejection of claim 2 to teach rejection of claim 12. 

Regarding claim 27, dependent on claim 26, it is the device claim of decoding claim 7, dependent on claim 6. Refer to rejection of claim 7 to teach rejection of claim 27. 

Claim 8,28 rejected under 35 U.S.C. 103 as being unpatentable over Panusopone; Krit et al. (US 20180176587 A1) in view of CHOI; Ki-ho et al. (US 20210127112 A1) in view of Yu; Yue et al. (US 20150092862 A1)
Regarding claim 8, Panusopone with Choi teach the limitation of claim 6, 
	Panusopone teaches additionally, 
(¶53,52,and 28, “index value identifying a particular MDNSST operation can be signaled” applied to low frequency transform coefficients 414 of “residual CU 410” which identifies CUs 102 of video )
	Choi teaches additionally, 
transform index for the first TU (¶95, by “using the information about the second transform set” that is “an index for indicating whether or not to perform a second transform on the peripheral block of the first transform block and indicating a second transform set applied to the peripheral block of the first transform block”)
	But does not explicitly teach the additional limitation of claim 8, 
	However, Yu teaches additionally, 
inferring, for other TUs in the CU, values of transform indices based on the value of the transform index for the first TU. (¶135, Fig. 8-802’ and 802”, “if the indexed flag has a value of zero” it is known that “TU 802’ has all zero coefficients, and hence, it can be inferred that the Cb transform block associated with TU 802'' must also have all zero coefficients” where the “TU 802 is the same dimension as it's associated CU”)
It would have been obvious to one with ordinary skill in the art at the time of filing of the claimed invention to combine the encoding process of Panusopone with the index of Choi with the index of Yu which infers a set of smaller transform blocks from a larger transform block associated with a coding unit. This arrangement follows a quadtree structure while also allowing the system to bypass transforming while also reducing error.

Regarding claim 28, dependent on claim 26, it is the device claim of decoding claim 8, dependent on claim 6. Refer to rejection of claim 8 to teach rejection of claim 28. 

Claim 9,19,29 rejected under 35 U.S.C. 103 as being unpatentable over Panusopone; Krit et al. (US 20180176587 A1) in view of CHOI; Ki-ho et al. (US 20210127112 A1) in view of KIM; Seunghwan et al. (US 20190387241 A1)
Regarding claim 9, Panusopone with Choi teach the limitation of claim 1, 
	But does not explicitly teach the additional limitation of claim 9, 
	However, Kim teaches additionally, 
syntax element that specifies the value of the LFNST index for the unit of video data (¶358, “secondary transform corresponding to the secondary transform index”) comprises a lfnst_idx syntax element or a tu_lfnst_idx syntax element. (¶358 and 396, “secondary transform index” directs to “secondary transform (e.g., NSST, Low-Frequency Non-Separable Transform (LFNST))”)
It would have been obvious to one with ordinary skill in the art at the time of filing of the claimed invention to combine the encoding process of Panusopone with the index of Choi with the secondary transform index of Kim which can indicate a Low-Frequency Non-Separable Transform. This improves on the complexity problem of the transform.

Regarding claim 19, dependent on claim 11, it is the encoding claim of decoding claim 9, dependent on claim 1. Refer to rejection of claim 9 to teach rejection of claim 19. 

Regarding claim 29, dependent on claim 21, it is the device claim of decoding claim 9, dependent on claim 1. Refer to rejection of claim 9 to teach rejection of claim 29. 

Claim 10,20,30 rejected under 35 U.S.C. 103 as being unpatentable over Panusopone; Krit et al. (US 20180176587 A1) in view of CHOI; Ki-ho et al. (US 20210127112 A1) in view of MIN; Jung-hye et al. (US 20200053363 A1)
Regarding claim 10, Panusopone with Choi teach the limitation of claim 1, 
	But does not explicitly teach the additional limitation of claim 10, 
	However, Min teaches additionally, 
determining a value of ctxlnc (¶189, “determine ctxlnc”) for a bin of the syntax element, (¶189, “determine a syntax corresponding to a bin string, and such a context index may be determined by using a context index offset (ctxIdxOffset) and a value (for example, ctxInc) added to the context index offset”) the value of the ctxlnc representing an increment (¶189, “a value (for example, ctxInc)” that is “added to the context index offset”) to apply to a previous context. (¶189, “context index offset (ctxIdxOffset)” which is defined as “a smallest value of the context index (ctxIdx) determinable on a context table (ctxTable)”)
It would have been obvious to one with ordinary skill in the art at the time of filing of the claimed invention to combine the encoding process of Panusopone with the index of Choi with the context information of Min which determines a syntax corresponded to a bin. Using this type of determined context information is usable with a CABAC decoding process. 

Regarding claim 20, dependent on claim 11, it is the encoding claim of decoding claim 10, dependent on claim 1. Refer to rejection of claim 10 to teach rejection of claim 20. 

Regarding claim 30, dependent on claim 21, it is the device claim of decoding claim 10, dependent on claim 1. Refer to rejection of claim 10 to teach rejection of claim 30. 
Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Panusopone; Krit et al. (US 20180176587 A1) in view of CHOI; Ki-ho et al. (US 20210127112 A1) in view of KIRCHHOFFER; Heiner et al. (US 20130051459 A1)
Regarding claim 18, Panusopone with Choi teach the limitation of claim 16, 
	Panusopone teaches additionally, 
values of the LFNST indices (¶53,52,and 28, “index value identifying a particular MDNSST operation can be signaled” applied to low frequency transform coefficients 414 of “residual CU 410” which identifies CUs 102 of video )
	But does not explicitly teach the additional limitation of claim 18, 
	However, Kirchhoffer teaches additionally, 
Refraining from encoding syntax elements that specify transform indices for other TUs in the CU (¶66, “encoder 10 may decide to refrain from inserting a transform coefficient block for a certain block of blocks 40 with inserting into the bitstream 30 alternative coding parameters instead which enable the decoder 50 to predict or otherwise fill the respective block in the reconstructed version 60”)
It would have been obvious to one with ordinary skill in the art at the time of filing of the claimed invention to combine the encoding process of Panusopone with the index of Choi with the refrain of Kirchhoffer which can refrain from including transform information for a block. This provides an alternative coding process for a block which can result in more efficient coding. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322.  The examiner can normally be reached on Monday thru Friday 10AM-8PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDEMIO NAVAS JR/Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483